United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Stephanie Leet, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0065
Issued: February 4, 2022

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 21, 2020 appellant, through counsel, filed a timely appeal from a
September 30, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards assigned Docket No. 21-0065.
On January 9, 2015 appellant, then a 52-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on January 8, 2015 he injured his left knee when he slipped and
fell on ice that was covered with snow while in the performance of duty. OWCP assigned OWCP
File No. xxxxxx947 and accepted his claim for left leg contusion, meniscus derangement, and
permanent aggravation of degenerative left knee arthritis.
Under OWCP File No. xxxxxx952, OWCP previously accepted that on February 22, 2010
appellant sustained a traumatic injury, which caused left knee sprain, sprain of left knee cruciate

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

ligament tear and a left knee medial meniscus tear. On April 29, 2010 he underwent an
arthroscopy, partial medial meniscectomy, chondral shaving of the left knee.
On February 26, 2015 appellant underwent a right knee arthroscopy and a partial
meniscectomy with chondral shaving, which was performed by Dr. Eugene J. Bartucci, a Boardcertified orthopedic surgeon. Dr. Bartucci subsequently requested that appellant’s case be
expanded to include the acceptance of a meniscus tear of the right knee as his right knee gave out
due to favoring of his work-related left knee condition.2
In a July 6, 2015 report, Dr. David H. Garelick, a Board-certified orthopedic surgeon
serving as an OWCP district medical adviser (DMA), reviewed appellant’s medical record, which
included February 20, 2015 diagnostic testing evidence of a right degenerative meniscal tear and
other degenerative changes. He opined that appellant’s right knee condition was degenerative in
nature and not consequential to his left knee condition. The DMA further found no evidence of
an aggravation of appellant’s preexisting degenerative right knee condition.
On November 2, 2015 OWCP determined that a conflict in the medical opinion evidence
existed between Dr. Bartucci and the DMA regarding whether appellant sustained a right knee
consequential injury as a consequence of his January 8, 2015 employment injury. It referred
appellant for an impartial medical examination in order to resolve the conflict of medical opinion.
In a December 6, 2015 medical report, Dr. Kevin Walsh, a Board-certified orthopedic
surgeon serving as an impartial medical examiner (IME), noted his review of an August 5, 2015
statement of accepted facts (SOAF)3 and the medical record, and set forth his December 3, 2015
physical examination findings of appellant’s lower extremities. He diagnosed bilateral knee
osteoarthritis. Dr. Walsh opined that the right knee meniscus tear was degenerative, not posttraumatic, in nature and did not result from or was aggravated by the left knee work-related injury
or from overuse of the accepted left knee conditions.
On January 7, 2016 appellant underwent an OWCP approved left total knee replacement,
performed by Dr. Bartucci. OWCP updated the SOAF on February 2, 2016.4
By decision dated March 31, 2016, OWCP denied expansion of the acceptance of
appellant’s claim to include a consequential right knee degenerative meniscal tear with surgery or
right knee osteoarthritis. It found that the special weight of the medical evidence rested with the
December 6, 2015 report of Dr. Walsh, the IME.

2

On March 20, 2015 appellant filed an occupational disease claim alleging that on January 8, 2015 he injured his
left knee and consequently he favored his right knee, which caused a tear of the right meniscus. OWCP assigned that
claim OWCP File No. xxxxxx065. It suspended development of that claim on May 5, 2015.
3

The SOAF noted only contusion of the left leg and permanent aggravation of degenerative left knee arthritis as
the accepted conditions. The SOAF did not reference any of appellant’s other claims.
4

The updated SOAF noted appellant’s left knee accepted conditions under OWCP File No. xxxxxx952 and his left
total knee replacement on January 7, 2016.

2

On April 20, 2016 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. A hearing was held on November 9, 2016. By decision
dated December 20, 2016, the hearing representative affirmed OWCP’s March 31, 2016 decision.
Appellant, through counsel, submitted additional requests for reconsideration. By
decisions dated March 23, 2018, August 1, 2019 and September 30, 2020, OWCP denied
modification.5
The Board, having duly considered this matter, finds that this case is not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files. 6 For example, if a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required. 7 Herein, appellant has additional
accepted claims for bilateral knee conditions under OWCP File Nos. xxxxxx065, xxxxxx952 and
xxxxxx954. The evidence pertaining to those other files, however, was not part of the case record
at the time of OWCP’s September 30, 2020 merit decision. Therefore, for a full and fair
adjudication, the case must be returned to OWCP to administratively combine the current case
record with OWCP File Nos. xxxxxx065, xxxxxx952 and xxxxxx954. OWCP shall then prepare
a new SOAF which includes a complete history of appellant’s other accepted claims for knee
injuries and then refer appellant and the case record to another IME to resolve the conflict in
medical opinion. Following this and other such further development as deemed necessary, it shall
issue a de novo decision.

5

On August 24, 2019 appellant filed a traumatic injury claim alleging that he injured his left knee and left toe while
ascending stairs in the performance of duty. OWCP assigned this claim OWCP File No. xxxxxx954 and accepted this
claim for left knee effusion, left knee derangement, and left knee sprain.
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
7

Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019); K.T.,
Docket No. 17-0432 (issued August 17, 2018)

3

IT IS HEREBY ORDERED THAT the September 30, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: February 4, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

